Citation Nr: 0020267	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

Initially, the veteran had several claims before the RO.  
However, in March 1998, the veteran withdrew all other claims 
with the exception of the issue of entitlement to service 
connection for tinnitus.  Consequently, this is the sole 
issue before the Board at this time.  


FINDING OF FACT

Tinnitus is due to injury of service origins. 


CONCLUSION OF LAW

Service connection for tinnitus is granted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran served on active duty from 
December 1990 to February 1996.  In a service examination in 
May 1995, the veteran noted hearing loss.  In his initial 
claim for VA compensation, he specifically noted tinnitus.  
At a VA examination in July 1997, the examiner reported the 
veteran's difficulties with a constant medium loud ringing 
tinnitus in both ears. 
 
In July 2000, the Board received a medical opinion for a 
private health care provider.  In this opinion, it is 
concluded that the veteran suffers from chronic tinnitus.  
Based on a review of the veteran's military records (supplied 
by the RO at the request of the veteran in February 2000), 
the physician states his opinion that it is as likely as not 
that the veteran's intermittent exposure to aircraft noised 
while serving in the United States Marine Corps caused his 
tinnitus.  The veteran waived RO initial consideration of 
this evidence.  Written argument was prepared by the 
veteran's representative in May and July 2000.  

As noted by the RO, the threshold question is whether the 
veteran has presented evidence of a well-grounded claim.  The 
U.S. Court of Appeals for Veterans Claims (Court) has defined 
a well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with tinnitus.  With respect to the second 
prong of the Caluza analysis, a review of the service medical 
records fails to indicate treatment for or a diagnosis of 
tinnitus.  While the veteran indicates that his tinnitus is 
the result of acoustic exposure, he made no reference to this 
disability during his period of active service.  However, he 
did note the condition immediately following his active 
service.  In this regard, he is competent to describe 
manifestations observable to a lay party (such as a ringing 
in the ears) and is also competent to provide evidence of 
continuity of symptomatology of such manifestations.  He has 
submitted statements to support this contention.  
Accordingly, the Board finds that he has satisfied the second 
prong of the Caluza analysis.  

With respect to the third prong of the Caluza analysis 
(evidence to link a current disability to a disease or injury 
of service origins), there is competent medical evidence of a 
nexus between his current tinnitus and his service.  As a 
result, the third prong of Caluza has been met.   

Generally, lay parties are not competent to associate 
manifestations observable to a lay party to a specific 
medical diagnosis because most medical diagnoses do not 
involve conditions that are subject to lay observation.  The 
exception to this general rule occurs where the disability 
itself is perceptible to a lay party.  The Court has held 
that an example of such a condition is flat feet.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Tinnitus is a wholly 
subjective phenomena and thus perceptible to a lay party.  At 
this time, there is no objective sign or symptom required to 
establish the diagnosis of tinnitus that can only be 
confirmed by a party with medical expertise.  Furthermore, 
the former requirement that tinnitus must be due to head 
injury, concussion or acoustic trauma in order to be 
compensable has been removed from the rating criteria.  
Consequently, although a medical opinion has been presented, 
the need for medical expertise to provide an opinion as to 
the specific mechanics of medical causation has been 
eliminated.  Finally, at the stage of determining whether the 
claim is well grounded, the lay assertions must be presumed 
to be true.  Robinette v. Brown, 8 Vet. App. 69 (1995); King 
v. Brown, 5 Vet. App. 19 (1995).  Accordingly, the veteran 
can well ground his claim for tinnitus based on lay 
assertions of continuity of symptoms.

Turning to the merits of the claim, the Board must be mindful 
of the benefit of the doubt doctrine.  This provides that 
whether there is an approximate balance of evidence for and 
against the claim, the veteran will be given the benefit of 
the doubt.  In this case, in light of the service medical 
records (which do not support the veteran's claim) and the 
opinion of the private heath care provider (which does 
support the claim), the record is fairly balanced for and 
against the claim as to whether the tinnitus originated in 
service and has persisted since that time.  The veteran is 
entitled to the benefit of the doubt in such circumstances.  
38 U.S.C.A. § 5107.  Accordingly, the benefit is granted.






ORDER

Entitlement to service connection for tinnitus is granted.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

